DETAILED ACTION
1.	This office action is in response to the Applicant’s communication field on 05/18/2022. In virtue of this communication, claims 9, 20, 22 – 27 have been canceled; claims 1, 11, 16 have been are amended. Claims 1 – 8, 10 – 19, and 21 are pending in this office action.
Reasons for Allowance
2.	In view of amended claims, and further search, claims 1 – 8, 10 – 19, and 21 are allowable over the prior art of record.
3.	The following is an Examiner’s statement of reasons for allowance: 
Tabet et al. (2016/0345217) is the closest prior art to the application invention, which discloses the UE is making measurements on the cells, that indicate a radio link failure may occur placing the UE in a state where neighboring cells are out of range and a current cells is weak, thus the UE is unable to successfully decode the PDCCH (Physical Downlink Control Channel) due to low RSRP detected, a condition where the Out of Service (OOS) procedure takes place, and the UE at the end of a TTT period reports the measurements for the UE requests a RACH attempt value that operates to delay the OOS procedure as much as possible. Tabet et al. also teaches the radio link failure timer is extended and the UE performs in response to the network condition measuring and reporting for the RRC connection reestablishment initiating signaling activity with a radio access network (RAN) node of the serving cell.
	Su et al. (2015/0092708) discloses a single radio wireless communication device can subsequently re-configure the RF wireless circuitry to "tune back" to the LTE wireless network; interruption of a packet-switched data connection (and of a parallel higher layer signaling connection) between the wireless communication device and the LTE wireless network can be accommodated without the LTE wireless connection being dropped in some circumstances, e.g., when the interruption is shorter than one or more inactivity timer expiration limits or other timer limits that would precipitate dropping the connection between the LTE wireless network and the single radio wireless communication device. Su et al. also teaches active data transfer between the LTE wireless network and the single radio wireless communication device as well as signaling messages communication from the LTE wireless network the wireless communication device during the suspension period can be interrupted and later resumed when the wireless communication device returns to the LTE wireless network. 
	However, the prior art of record fails to disclose singly or in combination to render obvious that determine whether there is a network condition wherein the UE is to transition to an out-of- service (OOS) state; and before expiration of an inactivity period, in response to determining the network condition, and in response to determining that no user data or signaling packet has been sent between the UE and a radio access network (RAN) node of the serving cell during a pre- determined period that is less than the inactivity period, initiating signaling activity with the RAN of the serving cell, as defined in the Specification in combination with all other limitations in the claim(s) as defined by Applicant(s). Therefore, the claims are allowed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-THUY THI TRAN whose telephone number is (571)270-3199. The examiner can normally be reached Mon-Fri: 9AM - 6PM (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on (571)272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MONG-THUY T TRAN/Primary Examiner, Art Unit 2645